Lewis, J.
It appears from the record in this case that the pleas relied upon by the defendant were, first, fraud perpetrated upon him in the procurement of his indorsement on the note; and second, want of consideration. The plea sets forth that one of the coindorsers or sureties on the note brought the same to the defendant for the purpose of obtaining his indorsement thereon; that he (defendant) did not read the note, and that he was under the impression it was for another debt of the company, on account of a previous agreement entered into by the directors of the company which was the maker of the note, to borrow money for the purpose of carrying on the business of the company, and the defendant thought the note presented to him was for this purpose. He does not allege that any representation whatever was made to him as to the contents of the note, and his failure to read the same was manifestly the result of his own laches, against which neither a court of law nor of equity can give relief.
*253It further appeared from the plea that this note was given for an antecedent debt due to the plaintiff by the maker. The note upon its face shows that time was extended on that debt. It is not set forth in the plea in what particular there had been any failure of consideration. The principle announced in the second headnote requires no argument to demonstrate its correctness. We therefore conclude that the pleas set up no legal defense against the payment of the note, and that the court did not err in striking the same on demurrer and in directing a verdict for the plaintiff.

Judgment affirmed.

All concurring, except Cobb, J., absent.